Citation Nr: 1733076	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  12-25 109	)	DATE
	)
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois

THE ISSUE

Entitlement to service connection for spinal stenosis, lumbar spine (low back disability).


ORDER

Service connection for a low back disability is denied.


FINDING OF FACT

A low back disability is etiologically unrelated to an in-service injury, event, or disease.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from April 1998 to April 2004. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2010, rating decision of the RO in Chicago, Illinois.

Entitlement to low back disability

The Veteran contends service connection for a low back disability, due to the carrying of heavy equipment packs during service.

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the appellant's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303 (a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The question for the Board is. whether the Veteran's low back disability either began during active service, or is etiologically related to an in-service disease or injury.  

On his December 2010 VA Form 21-526 (Veteran's Application for Compensation and/or Pension), the Veteran lists the date his back disability occurred as January 1999, but provides no description of an incident other than to emphasize that it was due to the heavy equipment packs mentioned above.  

Service treatment records (STRs) reveal that in July 1998, the Veteran did complain of mid-thoracic pain that was diagnosed as a rhomboid strain with documented tenderness and palpitation.  The examiner prescribed ice, a range of motion exercise, and Naprosyn.  However, no back disability was documented either at entrance or discharge from service.  The first post-service record of back pain was recorded in January 2008.  

In January 2008, a private specialist speculated that the Veteran's existing knee pain was actually radiating from a lower back disability.  An MRI was performed, revealing that the Veteran suffered from liminal L3-4 and L4-5 left-sided facet arthrosis, that there was no evidence of acquired central spine or foraminal stenosis, and there were developmentally short pedicles contributing to minimal generalized central spine stenosis.

A July 2009 VA examination report included a contemporaneous radiology report, which revealed mild spondylosis of the lumbar spine with intervertebral disc disease of the upper lumbar spine.  The examiner opined that "[I]t is less likely than not that the problem he has today is related to his military service or is related to the upper back pain that he had in July 30, 1998.  A connection between the service and his back condition cannot [sic] be established without [sic] resorting to pure speculation." 

The Board found that the above opinion was inadequate because the rationale provided essentially no explanation.  To remedy the issue, the Board requested a Veterans Health Administration opinion (VHA).

On May 23, 2017, the requested opinion was provided to the Board and is contained within the Veteran's claims file in its entirety.  The examiner opined that "It is less likely than not that the veteran's current low back disability was incurred in or the result of active duty service, to include carrying of heavy pack and/or the in-service mid thoracic back pain associated with documented rhomboid injury."  He then provided the following rationale: 

I did not find any evidence of low back pain or low back injury in the service treatment records.  Patient was seen in Illinois bone and joint center for left knee pain in 2008.  According to the note on 1/10/2008 pain in the knee started after a torsional injury to the left knee on Dec 29, 2007.  They suspected a meniscal tear but the MRI of the knee was negative for any pathology.  Another note from 2/4/2008 from Illinois bone and joint center in fact says that the patient did not complain of back pain.  Pain was predominantly in the back of the knee.  They did MRI of the lumbar spine which did not report any evidence of stenosis as per that radiology report on 1/29/2008.  Emg of the lower limbs done on 2/11/2008 did not show any evidence of radiculopathy.  So at that point although the private specialist suggested that the patient's symptoms could be lumbar radiculopathy, there was no clinical or objective evidence of lumbar radiculopathy. The mid thoracic back pain that the patient complained of in July 1998 is not likely to lead to low back disability.  I did not find any evidence in the literature to indicate mid thoracic back pain as an etiology that will lead to degenerative changes in the lumbar spine in the future.  Additionally I did not find any evidence in the literature to indicate a causal link between occupational load carriage and degenerative findings in the lumbar spine.  On the contrary there is evidence to say that none of the occupational risk factors are predicative of disc degeneration in the lumbar spine...

The VA examination summarized above included a thorough summary and review of the Veteran's medical history, including his service treatment records, sufficient clinical and diagnostic findings for purposes of determining the nature and etiology of the Veteran's disability, and provided a detailed explanation for the opinion rendered with a citation to medical treatise material; therefore, the Board finds the opinion to carry great weight.  

There is no medical opinion of record that purports to relate the Veteran's low back disability to service besides a private specialist's suggestion that was subsequently ruled out.  The only evidence directly addressing service connection are the lay assertions from the Veteran. 

Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg, but not cancer.  See Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Veteran is not competent to diagnose carcinoma or relate it to service.  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Jandreau, at 1377, n.4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2).  

There is no question that the Veteran is competent to relate symptoms and injuries as he remembers them.  Thus, his competency is not at issue with regard to recounting this matter.  However, the Veteran is not competent to address etiology in the present case regarding his back disability.  The Veteran has not been shown to have the requisite medical expertise to render a competent medical opinion regarding his back disability.  The question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  Consequently, his statements are not probative. 

Based upon the evidence of record, the Board finds that the Veteran's low back disability did not manifest during active service and was not shown to have developed as a result of service or a service-connected condition.  The record contains no credible evidence indicating a possible relationship between the Veteran's active service and his later diagnosis of a low back disability.  The appellant has provided no probative evidence supporting his allegations of the low back disability manifesting while in service or as the result of his service. 

Duty to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	P. Meehan, Associate Counsel



Department of Veterans Affairs


